                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                             CASE NO. ________________________
                                      3:19-CV-383-JHM
                                     Electronically Filed

MARY McCUTCHEON                                                                         PLAINTIFF

v.

MEIJER GREAT LAKES LIMITED PARTNERSHIP                                               DEFENDANT

                                    NOTICE OF REMOVAL

        For its notice of removal of this action from the Jefferson Circuit Court in Jefferson County,

Division Eight (8), to the United States District Court for the Western District of Kentucky,

Louisville Division, Meijer Great Lakes Limited Partnership (“Meijer), states as follows:

        1.     On March 6, 2019, Plaintiff Mary McCutcheon (“Plaintiff”) filed a Complaint in

Jefferson Circuit Court, Civil Action No. 19-CI-01445. Meijer was served and received a copy of

Plaintiff’s Complaint on March 12, 2019.

        2.     On March 19, 2019, Meijer filed an Answer to Plaintiff’s Complaint. Copies of all

process and pleadings in said action are attached hereto in accordance with 28 U.S.C. 1446(a) as

Exhibit A.

        3.     Based upon the averments in the Complaint attached hereto, Meijer was unable to

ascertain the amount Plaintiff sought in damages. Therefore, on March 19, 2019, Meijer served

written discovery requests upon Plaintiff, attached hereto as Exhibit B.

        4.     Included in the written discovery requests was a Request for Admission asking

Plaintiff to “[a]dmit that you are not now seeking, will not seek in the future, and will not accept,

receive, collect, or attempt to collect any amount in compensatory damages, punitive damages,




9847409v.1
and/or any other damages collectively from Defendant that exceeds the sum or value of $75,000.00

exclusive of interest and costs.” See Exhibit B.

        5.     On May 2, 2019, Plaintiff served her response upon Meijer denying the Request for

Admission. See Exhibit C.

        6.     Interrogatory No. 11, propounded by Meijer on Plaintiff, asks Plaintiff to describe

in detail all injuries she claims to have sustained as a result of the incident at issue. See Exhibit B.

In response, Plaintiff stated, “Compression fracture of spine. Pain and suffering. Mental anguish

and fear of lung cancer. Spot on lung. Back and shoulder pain.” See Exhibit C.

        7.     Plaintiff also stated that she is seeking the following in damages: $8,349.00 in

medical expenses and $500,000.00 in past, present, and future pain and suffering, including mental

anguish. See Exhibit C.

        8.     Therefore, upon receipt of Plaintiff’s discovery responses admitting that she is

seeking in excess of $75,000.00 in damages, exclusive of interest and costs and learning more

about the nature of the injuries she allegedly sustained as a result of the incident, Meijer has

ascertained that this case is one that is or has become removable.

        9.     This Notice has been filed within thirty days after Meijer’s receipt of service of “a

copy of an amended pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        10.    According to allegations in Plaintiff’s Complaint, Plaintiff is, at the time of filing

this Notice of Removal and at the commencement of Civil Action No. 19-CI-01445, a citizen of

Kentucky.

        11.    Meijer is and was at all times relevant hereto, including at the time of filing this

Notice of Removal and at the commencement of Civil Action No. 19-CI-01445, a foreign



                                                   2
9847409v.1
corporation with its principal office located at 2929 Walker, N.W. in Grand Rapids, Michigan

49544.

         12.   Plaintiff’s action against Meijer is one over which the Court has original

jurisdiction under the provisions of 28 U.S.C. §1332(a)(1) because it is an action between citizens

of different states and Meijer is not a citizen of Kentucky where the action was brought and the

amount in controversy exceeds $75,000.

         13.   A copy of this Notice of Removal will be filed with the Clerk for the Jefferson

Circuit Court and served upon other counsel of record.

                                             Respectfully submitted,

                                             /s/ Lindsay M. Gray
                                             Lindsay M. Gray
                                             Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                             100 Mallard Creek Road, Suite 250
                                             Louisville, KY 40207
                                             Telephone: (502) 238-8500
                                             Facsimile: (502) 238-7995
                                             lindsay.gray@wilsonelser.com
                                             Counsel for Defendant
                                             Meijer Great Lakes Limited Partnership




                                                3
9847409v.1
                                CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2019, a copy of the foregoing was electronically filed with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to the following:

        Lindsay M. Gray

      I further certify that on May 24, 2019, a copy of the foregoing was served via first class
U.S. mail, postage prepaid, upon the following:

        Andrew K. Gailor
        Andrew K. Gailor, PLLC
        730 West Market Street, Suite 100
        Louisville, KY 40202
        (502) 744-3825
        andrewkinggailor@gmail.com
        Counsel for Plaintiff

                                              /s/ Lindsay M. Gray
                                              Counsel for Defendant
                                              Meijer Great Lakes Limited Partnership




                                                 4
9847409v.1
